Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-18 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits: This application is a CON of 16/444,704 filed 06/18/2019 now PAT 10986550, 16/444,704 is a CON of 15/713,584 filed 09/22/2017 now PAT 10327185, 15/713,584 is a CIP of 15/464,333 field 03/20/2017 now PAT 10264621, 16/444,704 has PRO 62/398,201 files 09/22/2016, and 15/464,333 has PRO 62/310,173 filed 03/18/2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/20/2021 and 1/14/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claims 1-11 and 12-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 14-20  of parent U.S. Patent No. 10,327,185.  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 and 12-18 of the instant application merely broadens the scope of claims 1-11 and 14-20  of the 10,327,185  Patent by eliminating the elements and their functions of the claims, and claims 1-11 and 12-18 of this instant application is therefore and obvious variant thereof.

Instant Application 17235890
Patent 10,327,185  
1. A method, comprising: at a coordinating server situated as a gateway between a first base station and a core network, receiving an originating leg setup message for an originating leg bearer from the first base station for a first user equipment (UE) attached to the first base station, the first UE registered with the coordinating server, sent when the first UE initiates a voice call to a second UE, the second UE also registered with the coordinating server; creating, at the coordinating server, an association between an International Mobile Subscriber Identity (IMSI) of the second UE and a Mobile Station International Subscriber Directory Number (MSISDN) of the second UE; extracting a second call correlation identifier from a terminating leg setup message containing the IMSI of the second UE for a terminating leg bearer received from the core network by retrieving the MSISDN of the second UE based on the association of the IMSI of the second UE and the MSISDN of the second UE at the coordinating server; determining a real time protocol (RTP) localization status for the originating leg bearer and the terminating leg bearer based on performing a comparison between the second call correlation identifier of the terminating leg and the stored first call correlation identifier of the originating leg; and sending transport layer assignment messages to the first base station to redirect RTP packets from the first UE to the second UE via the terminating leg bearer without the RTP packets transiting the core network, thereby localizing the RTP packets.
2. The method of claim 1, further comprising encoding the first call correlation identifier into the originating leg setup message.
1. A method, comprising: at a coordinating server situated as a gateway between a first base station and a core network, receiving an originating leg setup message for an originating leg bearer from the first base station for a first user equipment (UE) attached to the first base station, the first UE registered with the coordinating server, sent when the first UE initiates a voice call to a second UE, the second UE also registered with the coordinating server; creating a first call correlation identifier based on a called party MSISDN and storing the first call correlation identifier in association with the first UE; creating, at the coordinating server, an association between an International Mobile Subscriber Identity (IMSI) of the second UE and a Mobile Station International Subscriber Directory Number (MSISDN) of the second UE; extracting a second call correlation identifier from a terminating leg setup message containing the IMSI of the second UE for a terminating leg bearer received from the core network by retrieving the MSISDN of the second UE based on the association of the IMSI of the second UE and the MSISDN of the second UE at the coordinating server; determining a real time protocol (RTP) localization status for the originating leg bearer and the terminating leg bearer based on performing a comparison between the second call correlation identifier of the terminating leg and the stored first call correlation identifier of the originating leg; and sending transport layer assignment messages to the first base station to redirect RTP packets from the first UE to the second UE via the terminating leg bearer without the RTP packets transiting the core network, thereby localizing the RTP packets.
2. The method of claim 1, further comprising encoding the first call correlation identifier into the originating leg setup message.
2. The method of claim 1, further comprising encoding the first call correlation identifier into the originating leg setup message.
3. The method of claim 1, wherein the setup message is a non-access stratum (NAS) setup message, the first base station is a NodeB, the bearer modification message is a Universal Mobile Telecommunications Service (UMTS) radio access bearer (RAB) modification message.
3. The method of claim 1, wherein the setup message is a non-access stratum (NAS) setup message, the first base station is a NodeB, the bearer modification message is a Universal Mobile Telecommunications Service (UMTS) radio access bearer (RAB) modification message.
4. The method of claim 1, wherein the first call correlation identifier is encoded in a User-User information element (IE) in the originating leg setup message, and further comprising forwarding, by the core network, the originating leg setup message as the terminating leg setup message.
4. The method of claim 1, wherein the first call correlation identifier is encoded in a User-User information element (IE) in the originating leg setup message, and further comprising forwarding, by the core network, the originating leg setup message as the terminating leg setup message.
5. The method of claim 1, wherein the transport layer assignment messages to the first base station include an Internet Protocol (IP) address of a serving base station for the second UE, and further comprising sending transport layer assignment messages to the serving base station for the second UE to redirect second RTP packets from the second UE to the first UE via the originating leg bearer without the second RTP packets transiting the core network.
5. The method of claim 1, wherein the transport layer assignment messages to the first base station include an Internet Protocol (IP) address of a serving base station for the second UE, and further comprising sending transport layer assignment messages to the serving base station for the second UE to redirect second RTP packets from the second UE to the first UE via the originating leg bearer without the second RTP packets transiting the core network.
6. The method of claim 1, further comprising performing radio access bearer (RAB) modification based on the determination of the RTP localization status by sending RAB assignment requests to the base station for the first UE, and wherein the transport layer assignment messages are RAB modification messages.
6. The method of claim 1, further comprising performing radio access bearer (RAB) modification based on the determination of the RTP localization status by sending RAB assignment requests to the base station for the first UE, and wherein the transport layer assignment messages are RAB modification messages.
7. The method of claim 1, wherein the second UE is also attached to the first base station, and further comprising performing radio access bearer (RAB) modification based on the determination of the RTP localization status by sending RAB assignment requests to the base station for the first UE and the second UE.
7. The method of claim 1, wherein the second UE is also attached to the first base station, and further comprising performing radio access bearer (RAB) modification based on the determination of the RTP localization status by sending RAB assignment requests to the base station for the first UE and the second UE.
8. The method of claim 1, wherein the second UE is also attached to the first base station and the RTP packets are redirected internally within the first base station.
8. The method of claim 1, wherein the second UE is also attached to the first base station and the RTP packets are redirected internally within the first base station.
9. The method of claim 1, wherein the first base station and the second base station are a single base station using a single radio access technology.
9. The method of claim 1, wherein the first base station and the second base station are a single base station using a single radio access technology.
10. The method of claim 1, further comprising redirecting the RTP packets as an RTP stream routed from the first base station to a second base station via a mesh network.
10. The method of claim 1, further comprising redirecting the RTP packets as an RTP stream routed from the first base station to a second base station via a mesh network.
11. The method of claim 1, further comprising sending comfort noise RTP packets to the core network from the coordinating server based on the determination of the RTP localization status.
11. The method of claim 1, further comprising sending comfort noise RTP packets to the core network from the coordinating server based on the determination of the RTP localization status.




12. The method of claim 1, further comprising receiving a Relocation Required message from the first base station for the first UE in a RTP localized call between the first UE and the second UE, caused by the first UE being handed over to a second base station.
14. The method of claim 1, further comprising receiving a Relocation Required message from the first base station for the first UE in a RTP localized call between the first UE and the second UE, caused by the first UE being handed over to a second base station.
13. The method of claim 1, further comprising providing an inter-RAT handover of the first UE to one of a Wi-Fi radio access technology (RAT), a Long Term Evolution RAT using Voice over LTE (VoLTE), or a 2G RAT, and providing transcoding of the RTP packets to enable the inter-RAT handover.
15. The method of claim 1, further comprising providing an inter-RAT handover of the first UE to one of a Wi-Fi radio access technology (RAT), a Long Term Evolution RAT using Voice over LTE (VoLTE), or a 2G RAT, and providing transcoding of the RTP packets to enable the inter-RAT handover.
14. The method of claim 1, further comprising requesting an International Mobile Subscriber Identity (IMSI) of the first UE and a Mobile Station International Subscriber Directory Number (MSISDN) of the first UE from a provisioning server using a HyperText Transfer Protocol web services protocol.
16. The method of claim 1, further comprising requesting an International Mobile Subscriber Identity (IMSI) of the first UE and a Mobile Station International Subscriber Directory Number (MSISDN) of the first UE from a provisioning server using a HyperText Transfer Protocol web services protocol.
15. The method of claim 1, further comprising providing billing and policy enforcement of the RTP packets without the RTP packets transiting the core network.
17. The method of claim 1, further comprising providing billing and policy enforcement of the RTP packets without the RTP packets transiting the core network.
16. The method of claim 1, further comprising providing lawful intercept of the RTP packets by copying the RTP packets and sending the copied RTP packets to the core network asynchronously.
18. The method of claim 1, further comprising providing lawful intercept of the RTP packets by copying the RTP packets and sending the copied RTP packets to the core network asynchronously.
17. The method of claim 1, further comprising providing lawful intercept of the RTP packets by sending compressed RTP packets to the core network.
19. The method of claim 1, further comprising providing lawful intercept of the RTP packets by sending compressed RTP packets to the core network.
18. A method, comprising: at a coordinating server situated as a gateway between a first base station and a core network: receiving an originating leg setup message for an originating leg bearer from the first base station for a first user equipment (UE) attached to the first base station, the first UE registered with the coordinating server, sent when the first UE initiates a voice call to a second UE, the second UE also registered with the coordinating server; creating a first call correlation identifier based on a called party MSISDN and storing the first call correlation identifier in association with the first UE; creating, at the coordinating server, an association between an International Mobile Subscriber Identity (IMSI) of the second UE and a Mobile Station International Subscriber Directory Number (MSISDN) of the second UE; extracting a second call correlation identifier from a terminating leg setup message for a terminating leg bearer received from the core network by retrieving the MSISDN of the second UE based on the association of the IMSI and MSISDN of the second UE at the coordinating server; determining a real time protocol (RTP) localization status for the originating leg bearer and the terminating leg bearer based on matching the second call correlation identifier of the terminating leg against the stored first call correlation identifier of the originating leg; and sending transport layer assignment messages to the first base station to redirect RTP packets from the first UE to the second UE via the terminating leg bearer without the RTP packets transiting the core network, thereby localizing the RTP packets.
20. A non-transitory computer-readable medium, which, when executed on a processor, causes the processor to perform steps at a coordinating server situated as a gateway between a first base station and a core network, comprising: receiving an originating leg setup message for an originating leg bearer from the first base station for a first user equipment (UE) attached to the first base station, the first UE registered with the coordinating server, sent when the first UE initiates a voice call to a second UE, the second UE also registered with the coordinating server; creating a first call correlation identifier based on a called party MSISDN and storing the first call correlation identifier in association with the first UE; creating, at the coordinating server, an association between an International Mobile Subscriber Identity (IMSI) of the second UE and a Mobile Station International Subscriber Directory Number (MSISDN) of the second UE; extracting a second call correlation identifier from a terminating leg setup message containing the IMSI of the second UE for a terminating leg bearer received from the core network by retrieving the MSISDN of the second UE based on the association of the IMSI and MSISDN of the second UE at the coordinating server; determining a real time protocol (RTP) localization status for the originating leg bearer and the terminating leg bearer based on performing a comparison between the second call correlation identifier of the terminating leg and the stored first call correlation identifier of the originating leg; and sending transport layer assignment messages to the first base station to redirect RTP packets from the first UE to the second UE via the terminating leg bearer without the RTP packets transiting the core network, thereby localizing the RTP packets.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 1-11 and 12-18 of the instant application merely broaden the scope of the claims 1-11 and 14-20 of 10,327,185.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites in lines 11-14, “ … extracting a second call correlation identifier from a terminating leg setup message for a terminating leg bearer received from the core network by retrieving the MSISDN of the second UE based on the association of the IMSI and MSISDN of the second UE at the coordinating server …”. However, the claim does not identify a “a first call correlation identifier” .  Thus the claim is indefinite.

Claim 18 is also rejected for the same reason as set forth above for claim 1.

Claims 2-17 are also rejected since they are dependent on the respective independent claim 1 as set forth above.

Claim 2 lacks antecedent basis for “the first call correlation identifier”, in line 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469